Reuben and Kenneth Snelenberger, sons of the defendant, pleaded guilty to the larceny of a Chevrolet landau sedan from one John Jablonski at Bay City on September 13, 1928, and are now serving a sentence therefor in the State prison at Marquette. The defendant Was convicted of receiving this automobile, knowing it to have been stolen, and also with its concealment. He here seeks review of his sentence by writ of error.
The car was stolen from the fair grounds at Bay City and taken to the farm home of the defendant's *Page 620 
sons near Flushing, in Genesee county. Reuben's wife, Fay, now divorced and remarried to a man named McKinzie, was with them at the time. She testified that a few days before the theft she heard the defendant, "tell Reuben he wanted him to get him a Chevrolet landau sedan, and Reuben said, 'If we can't get it will something else do?' He said, 'No,' he had his head set on a landau sedan, that is what he wanted, and to be sure not to get a special paint job so they would not have to paint it over."
The record discloses that Reuben had before that time purchased a wrecked car of the same model from a second-hand dealer, and had had the title transferred by him to the defendant. He removed the motor therefrom, and took it to his home. Mrs. McKinzie further testified that on the morning after the car was stolen the defendant came to his son's home, a few miles from his own place, and that she saw him and his sons working around the car in the barn for several days thereafter. After the motor had been changed, she went with Reuben when he took the car to the defendant's farm. Defendant came out to the car to go for a ride with them. He then said, "Be still in front of mother in regard to the car." Clearly, defendant's motion for a directed verdict was properly denied.
In his instructions to the jury the court stated that it was undisputed that Reuben secured the motor from the second-hand car, and had the transfer of title made out in the name of the defendant; that Reuben took the motor to his own home, and the motor was then put into the stolen car, and, "that during all the time of this changing the father was there, but whether he assisted or not I don't know, there is nothing in the testimony to show whether he did or not." *Page 621 
No witnesses were called by the defendant. The testimony of Mrs. McKinzie was in no way disputed, and justified this statement to the jury.
Error is assigned upon the opening statement and final argument of the prosecuting attorney. No reversible error is disclosed therein. In our opinion the defendant had a fair trial, and the evidence submitted justified his conviction.
The judgment is affirmed.
NORTH, C.J., and FEAD, BUTZEL, WIEST, CLARK, McDONALD, and POTTER, JJ., concurred.